DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim objection
2.       Claim 1 recites the limitation “different second user circumstances” in line 5 and it should be fix to “different second participant circumstances.” The same issue in claim 8.

Claim Rejections - 35 USC §103

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valli (Pub. No.: US 2017/0339372 A1; hereinafter Valli) in view of Seppo T. Valli (Patent No.: Pub. No. US 2019/0253667 A1; hereinafter Seppo) 
               Consider claims 1, and 8,  Valli clearly shows and discloses a non-transitory computer readable medium and a method for conducting a three dimensional (3D) video conference between multiple participants, the method comprises: receiving , by a user device of a first participant, initial 3D participant representation information of a second participant for generating 3D representation of the second participant under different second user circumstances (a 3D capture system captures a remote site and its users. The 3D capture system can be any 3D capture system known by those with skill in the relevant art. At the decision box 906, a check is performed to verify if all sites participating in the conference session have been captured) (fig. 9, labels: 904-908 and fig. 10, label 1000 for user device; paragraphs: 0033, 0035, 0055 -0056); receiving, by a user device of a first participant and during the 3D video conference call, second participant circumstances metadata indicative of one or more current circumstances regarding the second participant (a check is performed to verify if all sites participating in the conference session have been captured, capture user input) (fig. 9, labels: 904-908; paragraphs: 0024, 0035, 0055 -0056); and updating, by the user device of the first participant, a 3D participant representation of the second participant, within a first representation of virtual 3D video conference environment (compiled view is provided to each user. Additional user inputs are captured and the configuration is updated if needed. The site model is modified/update to correct for appropriate scale, position, and angle. Configuration data is also shared for setup) (3D reconstructed) (abstract, paragraphs: 0004, 0033, 0034, 0049, 0056, and fig. 9, label: 912); however, Valli does not specifically disclose wherein the initial 3D participant representation information of the second participant comprises a 3D model of the second participant and one or more texture maps of the second participant; wherein the second participant circumstances metadata is sent to the user device of the first participant instead of sending, during the 3D video conference call, an entire 3D model of the second participant; for updating, by the user device of the first participant, a 3D participant representation of the second participant, within a first representation of virtual 3D video conference environment.
                In the same field of endeavor, Seppo clearly specifically disclose wherein the initial 3D participant representation information of the second participant comprises a 3D model of the second participant and one or more texture maps of the second participant (fig 11,  send Remote user IDs, positions /texture maps and perspective videos); wherein the second participant circumstances metadata is sent to the user device of the first participant instead of sending, during the 3D video conference call, an entire 3D model of the second participant (paragraphs: 0169, 0193, 0199, 283 and fig. 11); for updating, by the user device of the first participant, a 3D participant representation of the second participant, within a first representation of virtual 3D video conference environment (paragraphs: 0069 and 0070 and fig. 10, labels: 1010, and 1018).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Seppo into teaching of Valli for the purpose of saving in bitrate stems from transmitting only information depending on each user's actual position.         
               
               Consider claims 2 and 9, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the different circumstances comprise different image acquisition conditions (Valli: paragraphs: 0033, 0052, and 0054).
               Consider claims 3 and 10, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the different circumstances comprise different directions of gaze (Valli: paragraphs: 0024, 0035, 0049; Seppo: paragraphs: 0070).                           
                Consider claims 4 and 11, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the different circumstances comprise different expressions (Seppo: paragraphs: 0109 and 0256).      
                 Consider claims 5 and 12, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the initial 3D participant representation information of the second participant comprises different 3D models of the second participant, wherein the different 3D models are associated with the different circumstances (different circumstances read on different positions) (Valli: paragraphs: 0056; Seppo: paragraphs: 0169, 0193, 0199, 283 and fig. 11).      
                Consider claims 6 and 13, Valli and Seppo clearly show the method and the non-transitory computer readable medium, wherein the updating of the 3D participant representation of the second participant comprising selecting a selected 3D model of the second participant one of the different 3D models of the second participant (Valli: paragraphs: 0056; and Seppo: paragraphs: 0169, 0193, 0199, 283 and fig. 11).            
             
     Consider claims 7 and 14, Valli and Seppo clearly show the method and the non-transitory computer readable medium, comprising smoothing a transition between one selected model of the second participant to another selected model of the second participant (Valli: paragraphs: 0073).  




Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on June 16, 2022. Applicants amended claims 1, 5-7, 8, and 12-14. Claims 1-14 are now pending in the present application.

          Applicant argues on the Applicant’s Response that Valli and Seppo failed to teach the limitation "initial 3D participant representation information of a second participant for generating 3D representation of the second participant under different second user circumstances; wherein the initial 3D participant representation information of the second participant comprises a 3D model of the second participant and one or more texture maps of the second participant; second participant circumstances metadata indicative of one or more current circumstances regarding the second participant, wherein the second participant circumstances metadata is sent to the user device of the first participant instead of sending during the 3D video conference call, an entire 3D model of the second participant."

          The Examiner respectfully disagrees with Applicants’ arguments, the original specification states “The generating of the 3D model and one or more texture maps may be based on images of the participant that were acquired under different circumstances. [0083] The different circumstances may include different viewing directions of a camera that acquired the images, different poses, and different expressions of the participant” (paragraph 0082). Valli teaches using inputs from each site's 3D rendering and of the virtual model of the shared 3D space, or lobby, a synthetic lobby including avatars is rendered at step 910. At step 912, compiled view is provided to each user. Additional user inputs are captured and the configuration is updated if needed. The site model is modified to correct for appropriate scale, position, and angle (read on texture maps/user circumstances). Configuration data is also shared for setup (paragraph 0056 and fig. 9 and fig. 10, label 1000 for a user device of a first participant). Seppo teaches the basic observation is that in order to provide 3D immersion, not all 3D information captured in the transmitting side need to be sent to the receiving side. At each time instant, enough information to be sent is just the amount required for the particular position of a viewer or several viewers. The data is in this way ordered on an on-demand basis, the demand being defined primarily by the user's momentary position (paragraph 0169). Moreover, Seppo teaches saving in bitrate stems from transmitting only information depending on each user's actual position, and not sending all captured 3D information (paragraph 0193 and fig. 11).  As a result, Valli and Seppo teaches all the limitation of claims 1, and 8.

          
                 
Conclusion                        
            
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656